 

EXHIBIT 10.1

EXECUTION COPY

 

ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

 

THIS ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated as of the 30th day
of April, 2013 (the “Assignment”), is entered into by and among Redwood
Residential Acquisition Corporation (the “Assignor” and, solely in its capacity
as servicing administrator described herein, the “Servicing Administrator”),
Sequoia Residential Funding, Inc. (the “Depositor”), Cenlar FSB, as the servicer
(the “Servicer”), and Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, a federal savings bank, not in its individual capacity but solely
as trustee (in such capacity, the “Trustee” and as referred to herein, the
“Assignee”) under a Pooling and Servicing Agreement dated as of April 1, 2013
(the “Pooling and Servicing Agreement”) among the Depositor, the Assignee and
Wells Fargo Bank, N.A., as master servicer and securities administrator.

 

RECITALS

 

WHEREAS, the Assignor and the Servicer have entered into a certain Flow Mortgage
Loan Servicing Agreement, dated as of August 1, 2011, as amended by the
Amendment No. 1 to Flow Mortgage Loan Servicing Agreement dated November 3,
2011, and hereby (the “Flow Servicing Agreement”), and the Servicer is currently
servicing certain mortgage loans (the “Mortgage Loans”) under the Flow Servicing
Agreement; and

 

WHEREAS, the Assignor will sell the Mortgage Loans (the “Specified Mortgage
Loans”) that are listed on the mortgage loan schedule attached as Exhibit I
hereto (the “Specified Mortgage Loan Schedule”) and its rights under the Flow
Servicing Agreement with respect to the Specified Mortgage Loans to the
Depositor; and

 

WHEREAS, the Depositor will sell to the Assignee all of its right, title and
interest in the Specified Mortgage Loans and its rights under the Flow Servicing
Agreement with respect to the Specified Mortgage Loans; and

 

WHEREAS, the parties hereto have agreed that the Specified Mortgage Loans shall
be subject to the terms of this Assignment.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), the parties agree as follows:

 

1.Assignment and Assumption.

 

(a)          Effective on and as of the date hereof, the Assignor hereby sells,
assigns, conveys and transfers to the Depositor all of its right, title and
interest in, to and under the Flow Servicing Agreement to the extent relating to
the Specified Mortgage Loans, together with its obligations as “Owner” (as such
term is defined in the Flow Servicing Agreement) to the extent relating to the
Specified Mortgage Loans, and the Depositor hereby accepts such assignment from
the Assignor and assumes such obligations.

 

1

 

 

(b)          Effective on and as of the date hereof, the Depositor hereby sells,
assigns, conveys and transfers to the Assignee all of its right, title and
interest in, to and under the Flow Servicing Agreement to the extent relating to
the Specified Mortgage Loans, together with its obligations as “Owner” (as such
term is defined in the Flow Servicing Agreement) to the extent relating to the
Specified Mortgage Loans, the Depositor is released from all obligations under
the Flow Servicing Agreement, and the Assignee hereby accepts such assignment
from the Depositor.

 

(c)          Assignee agrees to be bound, as “Owner” (as such term is defined in
the Flow Servicing Agreement), by all of the terms, covenants and conditions of
the Flow Servicing Agreement relating to the Specified Mortgage Loans, and from
and after the date hereof, Assignee assumes for the benefit of each of Assignor,
Depositor and Servicer all of Assignor’s obligations as Owner thereunder in
respect of the Specified Mortgage Loans, and Assignor is released from such
obligations.

 

2.Recognition of the Assignee.

 

From and after the date hereof, subject to Section 3 below, the Servicer shall
recognize the Assignee as the holder of the rights and benefits of the Owner
with respect to the Specified Mortgage Loans and the Servicer will service the
Specified Mortgage Loans for the Assignee as if the Assignee and the Servicer
had entered into a separate servicing agreement for the servicing of the
Specified Mortgage Loans in the form of the Flow Servicing Agreement with the
Assignee as the Owner thereunder, the terms of which Flow Servicing Agreement
are incorporated herein by reference and amended hereby. It is the intention of
the parties hereto that this Assignment will be a separate and distinct
agreement, and the entire agreement, between the parties hereto to the extent of
the Specified Mortgage Loans and shall be binding upon and for the benefit of
the respective successors and assigns of the parties hereto.

 

3.Continuing Rights and Responsibilities.

 

(a) Controlling Holder Rights. The parties hereto agree and acknowledge that
Sequoia Mortgage Funding Corporation, an Affiliate of the Depositor, in its
capacity as the initial Controlling Holder pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will assume all of
Assignee’s rights and all related responsibilities as Owner under the section of
the Flow Servicing Agreement listed below:

 

Flow Servicing Agreement:

 

Section   Matter       11.20   Servicer Shall Provide Access and Information as
Reasonably Required.

 

2

 

 

(b)          Notwithstanding Sections 1 and 2 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Owner under the Sections of the
Flow Servicing Agreement listed below:

 

Flow Servicing Agreement:

 

Section   Matter       Addendum I   Regulation AB Compliance Addendum

 

(c)          In addition, the Servicer agrees to furnish to the Assignor as well
as to the Master Servicer copies of reports, notices, statements and other
communications required to be delivered by the Servicer pursuant to any of the
sections of the Flow Servicing Agreement referred to above and under the
following sections, at the times therein specified:

 

Flow Servicing Agreement:

 

Section           11.09   Transfer of Accounts.       11.16   Statements to the
Owner.       Subsection 2.04 of Addendum I   Servicer Compliance Statement.    
  Subsection 2.05 of Addendum I   Report on Assessment of Compliance and
Attestation.

 

(d)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights and responsibilities assumed by the Controlling
Holder pursuant to Section 3(a) shall terminate and revert to Assignee. Assignor
will provide thirty (30) days notice to the Servicer of any such termination or
a change in the identity of the Controlling Holder of which Assignor has
knowledge.

 

(e)          Redwood Residential Acquisition Corporation, in its capacity as
Servicing Administrator under this Assignment, hereby assumes the obligations of
the Owner, as assigned to the Assignee, and the obligations of the Servicing
Administrator, under the Sections of the Flow Servicing Agreement, as amended by
this Assignment, listed below:

 

3

 

 

Flow Servicing Agreement:

 

Section   Matter       Clause (i) of the last paragraph of Section 11.13  
Payment by Servicing Administrator for Opinion of Counsel       Last sentence of
11.14, with respect to Servicing Advances only   Payment of Servicing Advances
to Servicer       11.17   P&I Advances       11.25(b)   Funding of P& I
Advances, including without limitation funding of Prepayment Interest Shortfalls
pursuant to the second paragraph of Section 11.15       11.25(c)   Funding of
Servicing Advances       14.03   Payment of termination fees to Servicer

 

As compensation for such assumption of obligations, the Servicing Administrator
shall be entitled to receive from payments on the Specified Mortgage Loans the
difference, if any, between the Servicing Fee and the servicing compensation
otherwise payable to the Servicer under the Flow Servicing Agreement. In
addition, the Servicing Administrator shall have all the benefits provided to
the Servicing Administrator by Subsection 11.05 of the Flow Servicing Agreement.
Any failure of the Servicing Administrator to perform its obligations under this
Section 3(e) shall be an additional Event of Default under the Flow Servicing
Agreement, entitling the Assignee to terminate both the Servicing Administrator
and the Servicer in accordance with the terms of the Flow Servicing Agreement.

 

(f)          The Servicing Administrator may, with the consent of the Master
Servicer, exercise the rights of the Owner set forth in Section 13.01 of the
Flow Servicing Agreement to terminate the Servicer following the occurrence of
an Event of Default with respect to the Servicer.

 

(g)          The Servicing Administrator may, with the consent of the Master
Servicer, exercise the rights of the Owner set forth in Section 14.03 of the
Flow Servicing Agreement to terminate the Servicer without cause and transfer
servicing.

 

(h)          If the Servicing Administrator exercises its right to terminate the
Servicer pursuant to the foregoing paragraphs (f) or (g), no termination of the
Servicer shall be effective unless the Servicing Administrator shall have
appointed a successor Servicer under the Flow Servicing Agreement approved by
the Master Servicer.

 

(i)          No later than March 1 of each year when any Certificates are
outstanding, commencing in March 2014, the Servicing Administrator shall provide
to the Master Servicer its report on assessment of compliance with applicable
servicing criteria specified under Item 1122(d)(2)(iii) of Regulation AB and its
compliance statement required under Item 1123 of Regulation AB.

 

4

 

 

4.Amendment to the Flow Servicing Agreement.

 

The Flow Servicing Agreement is hereby amended as set forth in Appendix A hereto
with respect to the Specified Mortgage Loans. The rights and obligations under
the Flow Servicing Agreement assigned to the Depositor and the Assignee pursuant
to this Agreement shall be under the Flow Servicing Agreement as amended as set
forth in Appendix A.

 

5.Representations and Warranties.

 

(a)          Each of the parties hereto represents and warrants that it is duly
and legally authorized to enter into this Assignment.

 

(b)          Each of the parties hereto represents and warrants that this
Assignment has been duly authorized, executed and delivered by it and (assuming
due authorization, execution and delivery thereof by each of the other parties
hereto) constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

 

6.Continuing Effect.

 

Except as contemplated hereby, the Flow Servicing Agreement shall remain in full
force and effect in accordance with their terms. This Assignment constitutes a
Reconstitution Agreement as contemplated in Section 32 of the Flow Servicing
Agreement and the Reconstitution Date shall be the date hereof with respect to
the Specified Mortgage Loans listed on Exhibit I on the date hereof.

 

7.Governing Law.

 

This Assignment and the rights and obligations hereunder shall be governed by
and construed in accordance with the internal laws of the State of New York,
except to the extent preempted by Federal law, and the obligations, rights and
remedies of the parties hereunder shall be determined in accordance with such
laws, without regard to the conflicts of laws provisions of the State of New
York or any other jurisdiction.

 

5

 

 

8.Notices.

 

Any notices or other communications permitted or required under the Flow
Servicing Agreement to be made to the Assignor and Assignee shall be made in
accordance with the terms of the Flow Servicing Agreement and shall be sent to
the Assignor and Assignee as follows:

 

Assignor: Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, CA 94941

Attention: William Moliski

 

Assignee: Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust – Sequoia Mortgage Trust 2013-6

 

or to such other address as may hereafter be furnished by the Assignor or
Assignee to the other parties in accordance with the provisions of the Flow
Servicing Agreement.

 

9.Counterparts.

 

This Assignment may be executed in counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same instrument.

 

10.Definitions.

 

Any capitalized term used but not defined in this Assignment has the same
meaning as in the Flow Servicing Agreement.

 

11.Trustee.

 

It is expressly understood and agreed by the parties hereto that insofar as this
Agreement is executed by the Trustee (i) this Agreement is executed and
delivered by Christiana Trust, a division of Wilmington Savings Fund Society,
FSB (“Christiana Trust”) not in its individual capacity but solely as Trustee on
behalf of the trust created by the Pooling and Servicing Agreement referred to
herein (the “Trust”) in the exercise of the powers and authority conferred upon
and vested in it, and as directed in the Pooling and Servicing Agreement, (ii)
each of the undertakings and agreements herein made on behalf of the Trust is
made and intended not as a personal undertaking or agreement of or by Christiana
Trust but is made and intended for purposes of binding only the Trust, (iii)
nothing herein contained shall be construed as creating any liability on the
part of Christiana Trust, individually or personally, to perform any covenant
either express or implied in this Agreement, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall Christiana Trust
in its individual capacity or in its capacity as Trustee be personally liable
for the payment of any indebtedness, amounts or expenses owed by the Purchaser
under the Flow Servicing Agreement (such indebtedness, expenses and other
amounts being payable solely from and to the extent of funds of the Trust) or be
personally liable for the breach or failure of any obligation, representation,
warranty or covenant made under this Agreement or any other related documents.

 

6

 

 

12.Master Servicer.

 

The Servicer hereby acknowledges that Wells Fargo Bank, N.A. (the “Master
Servicer”) will act as master servicer and securities administrator under the
Pooling and Servicing Agreement and hereby agrees to treat all inquiries,
instructions, authorizations and other communications from the Master Servicer
as if the same had been received from the Assignee. The Master Servicer, acting
on behalf of the Assignee, shall have the rights of the Assignee as the Owner
under the Flow Servicing Agreement, including, without limitation, the right to
enforce the obligations of the Servicer and the Servicing Administrator
thereunder. Any notices or other communications permitted or required under the
Flow Servicing Agreement to be made to the Assignee shall be made in accordance
with the terms of the Flow Servicing Agreement and shall be sent to the Master
Servicer at the following address:

 

Wells Fargo Bank, N. A.

P.O. Box 98

Columbia, Maryland 21046

(or, for overnight deliveries, 9062 Old Annapolis Road, Columbia, Maryland
21045)

Attention: Sequoia Mortgage Trust 2013-6

 

or to such other address as may hereafter be furnished by the Master Servicer to
Servicer. Any such notices or other communications permitted or required under
the Flow Servicing Agreement may be delivered in electronic format unless manual
signature is required in which case a hard copy of such report or communication
shall be required.

 

The Servicer shall make all distributions under the Flow Servicing Agreement, as
they relate to the Specified Mortgage Loans, to the Master Servicer by wire
transfer of immediately funds to:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #39227100, Sequoia Mortgage Trust 2013-6

Distribution Account

 

7

 

 

13.Rule 17g-5 Compliance.

 

The Servicer hereby agrees that it shall provide information with respect to the
servicing of the Mortgage Loans by the Servicer requested by any Rating Agency
or nationally recognized statistical rating organization (“NRSRO”) to the
Securities Administrator, as the initial Rule 17g-5 Information Provider (the
“Rule 17g-5 Information Provider”), via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-6” and an identification of the type of information being provided in the
body of such electronic mail. The Rule 17g-5 Information Provider shall notify
the Servicer in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. The Servicer shall have no liability for
(i) the Rule 17g-5 Information Provider’s failure to post information provided
by it in accordance with the terms of this Assignment or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 13 prohibit or restrict oral or
written communications, or providing information, between the Servicer, on the
one hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i)
such Rating Agency’s or NRSRO’s review of the ratings it assigns to the
Servicer, (ii) such Rating Agency’s or NRSRO’s approval of the Servicer as a
residential mortgage master, special or primary servicer, or (iii) such Rating
Agency’s or NRSRO’s evaluation of the Servicer’s servicing operations in
general; provided, however, that the Servicer shall not provide any information
relating to the Mortgage Loans to such Rating Agency or NRSRO in connection with
such review and evaluation by such Rating Agency or NRSRO unless: (x) borrower,
property or deal specific identifiers are redacted; or (y) such information has
already been provided to the Rule 17g-5 Information Provider.

 

14.Successors and Assigns.

 

Upon a transfer of the Specified Mortgage Loans by the Assignee (other than in
respect of repurchases by a seller pursuant to the related purchase agreement)
to a buyer (“buyer”), such transfer shall constitute a Reconstitution subject to
the terms of Section 32 of the Flow Servicing Agreement. Upon the closing of
such transfer, the rights and obligations of Owner held by the Assignor pursuant
to this Assignment shall automatically terminate and the buyer shall possess all
of the rights and obligations of Owner under the Flow Servicing Agreement,
provided, however, that the Assignor shall remain liable for any obligations
held by it as Owner arising from or attributable to the period from the date
hereof to the closing date of such transfer.

 

[remainder of page intentionally left blank]

 

8

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment the day and
year first above written.

 

 

  ASSIGNOR:       REDWOOD RESIDENTIAL ACQUISITION CORPORATION         By: /s/
W.J. Moliski         Name: W.J. Moliski         Title: Authorized Officer      
  DEPOSITOR:       SEQUOIA RESIDENTIAL FUNDING, INC.         By: /s/ W.J.
Moliski         Name: W.J. Moliski         Title: Authorized Officer        
ASSIGNEE:       Christiana Trust, a division of Wilmington Savings Fund Society,
FSB, not in its individual capacity but solely as Trustee         By: /s/
Jeffrey R. Everhart         Name: Jeffrey R. Everhart         Title: Assistant
Vice President         SERVICER:       CENLAR FSB         By: /s/ D. James Daras
        Name: D. James Daras         Title: Executive Vice President

 

[Signatures continue on following page]

 

[SEMT 2013-6 Cenlar AAR Signature Page]

  

 

 

 

  SERVICING ADMINISTRATOR:       REDWOOD RESIDENTIAL ACQUISITION CORPORATION    
    By: /s/ W.J. Moliski         Name: W.J. Moliski         Title: Authorized
Officer

 

Accepted and agreed to by:       MASTER SERVICER:       WELLS FARGO BANK, N.A.  
    By: /s/ Graham M. Oglesby       Name: Graham M. Oglesby       Title: Vice
President  

 

[SEMT 2013-6 Cenlar AAR Signature Page]

 

 

 

 

EXHIBIT I

 

Refer to Schedule A

to Exhibit 4.1.

 

A-1

 

 

APPENDIX A

 

MODIFICATIONS TO THE FLOW SERVICING AGREEMENT

 

1.            The definition of “Assumed Principal Balance” in Section 1 is
revised to read in its entirety as follows:

 

“Assumed Principal Balance: As to each Mortgage Loan as of any date of
determination, (i) the principal balance of the Mortgage Loan outstanding as of
the Cut-off Date after application of payments due on or before the Cut-off
Date, whether or not received, minus (ii) all amounts previously distributed to
the Owner with respect to the Mortgage Loan pursuant to Subsection 11.15 and
representing (a) payments or other recoveries of principal or (b) advances of
scheduled principal payments made pursuant to Subsection 11.17.”

 

2.            The definition of “Business Day” in Section 1 is revised to read
in its entirety as follows:

 

“Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a legal
holiday in the State of New York, the State of New Jersey, the State of
California, the State of Delaware, the State of Maryland or the State of
Minnesota, or (iii) a day on which banks in the State of New York, the State of
New Jersey, the State of California, the State of Delaware, the State of
Maryland or the State of Minnesota are authorized or obligated by law or
executive order to be closed.”

 

3.            The definition of “Closing Date” in Section 1 is revised to read
in its entirety as follows:

 

“Closing Date: April 30, 2013, except with respect to Section 3 and the Servicer
Acknowledgement(s).”

 

4.            The definition of “Cut-off Date” in Section 1 is revised to read
in its entirety as follows:

 

“Cut-off Date: April 1, 2013, except with respect to the Servicer
Acknowledgement(s).”

 

5.            The definition of “Eligible Account” in Section 1 is revised to
read in its entirety as follows:

 

A-1

 

 

“Eligible Account: Any account or accounts maintained with a federal or state
chartered depository institution or trust company the debt obligations of which
(or, in the case of a depository institution or trust company that is the
principal subsidiary of a holding company, the debt obligations of such holding
company) satisfy each of the following criteria: (1) the short-term unsecured
debt obligations of such entity are rated in the highest rating category of
Fitch Ratings, Inc. (“Fitch”) and Standard & Poor’s Ratings Services (“S&P”) and
the long-term unsecured debt obligations of such entity are rated in one of the
two highest rating categories of Fitch and S&P and (2) if the unsecured debt
obligations of such entity are rated by Kroll Bond Rating Agency, Inc. (“KBRA”),
then the short-term unsecured debt obligations of such entity are rated in the
highest rating category of KBRA and the long-term unsecured debt obligations of
such entity are rated in one of the three highest rating categories of KBRA. If
the ratings no longer satisfy each of these criteria, the funds on deposit
therewith in connection with this transaction shall be transferred to an
Eligible Account within 30 days of such downgrade. Eligible Accounts may bear
interest.

 

6.            The definition of “Eligible Investments” in Section 1 is revised
to read in its entirety as follows:

 

Eligible Investments: Any one or more of the following obligations or
securities:

 

(i)          direct obligations of, and obligations fully guaranteed by the
United States of America which are backed by the full faith and credit of the
United States of America;

 

(ii)         (a) demand or time deposits, federal funds or bankers’ acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in the highest rating
category by each Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category by each Rating Agency with
respect to short-term obligations (provided that, short-term obligations with a
maturity of at least 60 days are rated “A-1+” by S&P) and (b) any other demand
or time deposit or certificate of deposit that is fully insured by the FDIC;

 

(iii)        repurchase obligations with a term not to exceed thirty (30) days
and with respect to (a) any security described in clause (i)  above and entered
into with a depository institution or trust company (acting as principal)
described in clause (ii)(a) above;

 

(iv)        securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in the highest rating category by each Rating
Agency for long-term unsecured debt with a maturity of more than one year or in
the highest rating category by each Rating Agency with respect to short-term
obligations (provided that, short-term obligations with a maturity of at least
60 days are rated “A-1+” by S&P), in each case at the time of such investment or
contractual commitment providing for such investment; provided, however, that
securities issued by any particular corporation will not be Eligible Investments
to the extent that investments therein will cause the then outstanding principal
amount of securities issued by such corporation and held as Eligible Investments
to exceed 10% of the aggregate outstanding principal balances of all of the
Mortgage Loans and Eligible Investments;

 

A-2

 

 

(v)         commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) which are rated
in the highest rating category by each Rating Agency for long-term unsecured
debt with a maturity of more than one year or in the highest rating category by
each Rating Agency with respect to short-term obligations (provided that,
short-term obligations with a maturity of at least 60 days are rated “A-1+” by
S&P), in each case at the time of such investment; and

 

(vi)        any money market funds rated in one of the two highest rating
categories by each Rating Agency for long-term unsecured debt with a maturity of
more than one year or in the highest rating category by each Rating Agency with
respect to short-term obligations (provided that, with respect to S&P, shares of
a money market fund are rated “AAAm”);

 

provided, however, that no instrument or security shall be an Eligible
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
investment or security is purchased at a price greater than par.

 

7.            The definition of “First Remittance Date” in Section 1 is revised
to read in its entirety as follows:

 

“First Remittance Date: May 20, 2013.”

 

8.            A new definition of “MERS Event” is hereby added to Section 1, to
be inserted alphabetically and to read in its entirety as follows:

 

“MERS Event: The occurrence of any of the following events:

 

(i)          a Monthly Payment on a MERS Mortgage Loan has not been received
within 60 days of its Due Date;

 

(ii)         a court of competent jurisdiction in a particular state rules that
MERS is not an appropriate, permissible or authorized system for transferring
ownership of Mortgage Loans in that state; or

 

(iii)        (A) a decree or order of a court or agency or supervisory authority
having jurisdiction for the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against MERS, and such decree or order shall
have remained in force undischarged or unstayed for a period of 60 days; or (B)
MERS shall consent to the appointment of a conservator or receiver or liquidator
in any insolvency, readjustment of debt, marshalling of assets and liabilities,
voluntary liquidation or similar proceedings of or relating to MERS or of or
relating to all or substantially all of its property; or (C) MERS shall admit in
writing its inability to pay its debts generally as they become due, file a
petition to take advantage of any applicable insolvency or reorganization
statute, make an assignment for the benefit of its creditors or voluntarily
suspend payment of its obligations.

 

A-3

 

 

With respect to the event described in clause (ii), a MERS Event will be deemed
to have occurred with respect to all Mortgage Loans in the related state, and
with respect to any of the events described in clause (iii), a MERS Event will
be deemed to have occurred with respect to all of the Mortgage Loans.”

 

9.          The definition of “Principal Prepayment Period” in Section 1 is
revised to read in its entirety as follows:

 

“Principal Prepayment Period: As to any Remittance Date and any partial
Principal Prepayment, the calendar month preceding the calendar month in which
such Remittance Date occurs. As to any Remittance Date and any Principal
Prepayment in full, the period commencing on the 15th day of the month preceding
the month in which such Remittance Date occurs through the 14th day of the month
in which such Remittance Date occurs; provided that, with respect to the May
2013 Remittance Date Principal Prepayment in full, the Principal Prepayment
Period shall be the period beginning on April 1, 2013 through May 14, 2013.”

 

10.         The definition of “Remittance Date” in Section 1 is revised to read
in its entirety as follows:

 

“Remittance Date: The 20th day (or if such 20th day is not a Business Day the
first Business Day immediately preceding such 20th day) of any month, beginning
with the First Remittance Date.”

 

11.         A new definition of “Servicing Administrator” is hereby added to
Section 1, to be inserted alphabetically and to read in its entirety as follows:

 

“Servicing Administrator: Redwood Residential Acquisition Corporation or its
successor in interest.”

 

12.         Owner Representation Correction

 

In the first sentence of Subsection 7.02(a), the phrase “federal savings bank”
is replaced by the phrase “Delaware corporation” and the term “United States” is
replaced by the term “Delaware”.

 

13.         Subsection 11.01(e), first sentence is revised to read in its
entirety as follows:

 

A-4

 

 

“Consistent with the terms of this Agreement, and subject to the REMIC
Provisions if the Mortgage Loans have been transferred to a REMIC, the Servicer
may waive, modify or vary any term of any Mortgage Loan or consent to the
postponement of strict compliance with any such term or in any manner grant
indulgence to any Mortgagor; provided, however, that the Servicer shall not
enter into any payment plan or agreement to modify payments with a Mortgagor
lasting more than six (6) months or permit any modification with respect to any
Mortgage Loan that would change the Mortgage Interest Rate, the Lifetime Rate
Cap (if applicable), the Initial Rate Cap (if applicable), the Periodic Rate Cap
(if applicable) or the Gross Margin (if applicable), agree to the capitalization
of arrearages, including interest, fees or expenses owed under the Mortgage
Loan, make any future advances or extend the final maturity date with respect to
such Mortgage Loan (provided that the Servicer shall in no event extend the
final maturity date past May 25, 2043 or, if such 25th day is not a Business
Day, the next succeeding Business Day), or accept substitute or additional
collateral or release any collateral for such Mortgage Loan, unless (1) the
Mortgagor is in default with respect to the Mortgage Loan, or such default is,
in the judgment of the Servicer, imminent, (2) the modification is in accordance
with the customary procedures of the Servicer, which may change from time to
time, or industry-accepted programs, and (3) the Owner has approved such
action.”

 

14.         Subsection 11.03, third sentence is revised to read in its entirety
as follows:

 

“Mortgage Loan payments received by the Servicer will be deposited into a
clearing account that is insured by the FDIC on the same day of receipt, unless
such payments are received after 4:00 p.m. New York time, in which case such
payments will be deposited on the following Business Day.”

 

15.         Subsection 11.04, first sentence of the first paragraph is revised
to read in its entirety as follows:

 

“The Servicer shall segregate and hold all funds collected and received pursuant
to each Mortgage Loan separate and apart from any of its own funds and general
assets and shall establish and maintain one or more Custodial Accounts
(collectively, the “Custodial Account”), titled “Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, in trust for the holders of Sequoia
Mortgage Trust 2013-6 Mortgage Pass-Through Certificates.”

 

16.         Subsection 11.04, subclause (f) of the second paragraph is revised
to read in its entirety as follows:

 

“(f)          any amount required to be deposited in the Custodial Account
pursuant to Subsections 11.15, 11.17, 11.19 and 11.25.”

 

17.         Notwithstanding anything to the contrary in the Flow Servicing
Agreement, any Custodial Accounts established by the Servicer pursuant to
Subsection 11.04 of the Flow Servicing Agreement shall qualify as Eligible
Accounts as defined in the Pooling and Servicing Agreement.

 

A-5

 

 

18.         Paragraphs (b), (c), (d) and (f) of Subsection 11.05 are revised to
read in their entirety as follows, and paragraph (j) is added after paragraph
(i) of Subsection 11.05 as follows:

 

(b)          to reimburse the Servicing Administrator for P&I Advances, the
Servicing Administrator’s right to reimbursement pursuant to this subclause (b)
with respect to any Mortgage Loan being limited to related Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds and such other amounts as may be
collected by the Servicer from the related Mortgagor or otherwise relating to
the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the Servicing Administrator’s right thereto shall be prior to the
rights of the Owner with respect to such Mortgage Loan;

 

(c)          to reimburse itself or the Servicing Administrator for any unpaid
portion of any Servicing Fees and for unreimbursed Servicing Advances made by
the Servicer or the Servicing Administrator, the Servicer’s right to reimburse
itself or the Servicing Administrator pursuant to this subclause (c) with
respect to any Mortgage Loan being limited to related Liquidation Proceeds,
Condemnation Proceeds, Insurance Proceeds and such other amounts as may be
collected by the Servicer from the related Mortgagor or otherwise relating to
the Mortgage Loan, it being understood that, in the case of any such
reimbursement, the rights of the Servicer and Servicing Administrator thereto
shall be prior to the rights of the Owner unless the Servicing Administrator is
required to pay the Prepayment Interest Shortfall pursuant to Subsection 11.15,
in which case the Servicing Administrator’s right to such reimbursement shall be
subsequent to the payment to the Owner of such shortfall;

 

(d)          to reimburse itself or the Servicing Administrator for unreimbursed
Servicing Advances, to the extent that such amounts are nonrecoverable (as
certified by the Servicer or the Servicing Administrator, as applicable, to the
Owner in an Officer’s Certificate) by the Servicer or the Servicing
Administrator, as applicable, pursuant to subclause (c) above;

 

. . .

 

(f)          to reimburse the Servicing Administrator for unreimbursed P&I
Advances, to the extent that such amounts are nonrecoverable (as certified by
the Servicing Administrator to the Owner in an Officer’s Certificate) by the
Servicing Administrator pursuant to subclause (b) above;

 

. . .

 

(j)          to reimburse itself or the Servicing Administrator for P&I Advances
and Servicing Advances that were added to the outstanding principal balance of a
Mortgage Loan in connection with a modification of such Mortgage Loan to
capitalize arrearages; provided, that the Servicer and the Servicing
Administrator shall be entitled to be reimbursed for these amounts only from the
principal collections on the Mortgage Loans;

 

A-6

 

 

19.         Amendments to Subsection 11.13

 

(a)          Subsection 11.13 is revised by deleting the first sentence and
replacing it in its entirety with the following:

 

“Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the trust created by the
Pooling and Servicing Agreement, where permitted by applicable law or regulation
and consistent with Customary Servicing Procedures, and otherwise, in the name
of the trustee of the Trust or its nominee.”

 

(b)          Subsection 11.13 is further revised to add the following paragraphs
at the end of the section:

 

“The REO Property must be sold within three years following the end of the
calendar year of the date of acquisition if a REMIC election has been made with
respect to the arrangement under which the Mortgage Loans and REO Property are
held, unless (i) the Owner shall have been supplied with an Opinion of Counsel
(at the expense of the Servicing Administrator) to the effect that the holding
by the related trust of such Mortgaged Property subsequent to such three-year
period (and specifying the period beyond such three-year period for which the
Mortgaged Property may be held) will not result in the imposition of taxes on
“prohibited transactions” of the related trust as defined in Section 860F of the
Code, or cause the related REMIC to fail to qualify as a REMIC, in which case
the related trust may continue to hold such Mortgaged Property (subject to any
conditions contained in such Opinion of Counsel), or (ii) the Owner (at the
Servicer’s expense) or the Servicer shall have applied for, prior to the
expiration of such three-year period, an extension of such three-year period in
the manner contemplated by Section 856(e)(3) of the Code, in which case the
three-year period shall be extended by the applicable period. If a period longer
than three years is permitted under the foregoing sentence and is necessary to
sell any REO Property, the Servicer shall report monthly to the Owner as to
progress being made in selling such REO Property.

 

Notwithstanding any other provision of this Agreement, if a REMIC election has
been made, no Mortgaged Property held by a REMIC shall be rented (or allowed to
continue to be rented) or otherwise used for the production of income by or on
behalf of the related trust or sold in such a manner or pursuant to any terms
that would (i) cause such Mortgaged Property to fail to qualify at any time as
“foreclosure property” within the meaning of Section 860G(a)(8) of the Code,
(ii) subject the related trust to the imposition of any federal or state income
taxes on “net income from foreclosure property” with respect to such Mortgaged
Property within the meaning of Section 860G(c) of the Code, or (iii) cause the
sale of such Mortgaged Property to result in the receipt by the related trust of
any income from non-permitted assets as described in Section 860F(a) (2)(B) of
the Code, unless the Servicer has agreed to indemnify and hold harmless the
related trust with respect to the imposition of any such taxes.”

 

A-7

 

 

20.         Servicer Reports. The Servicer shall provide monthly reports to the
Purchaser pursuant to Subsection 11.16 in the formats attached hereto as
Exhibits 4 and 5, or in such other format as the Servicer, the Purchaser and the
Depositor shall agree in writing. No later than two (2) Business Days following
the end of each Principal Prepayment Period, the Servicer shall furnish to the
Master Servicer a monthly report in a mutually agreed format containing such
information regarding prepayments in full on Mortgage Loans during the
applicable Principal Prepayment Period as the Servicer and the Master Servicer
shall mutually agree.

 

21.         Subsection 11.17 is revised to read in its entirety as follows:

 

“Subsection 11.17         Advances by the Servicer or Servicing Administrator.

 

No later than two Business Days immediately preceding each related Remittance
Date, the Servicer shall either (a) deposit in the Custodial Account from funds
provided by the Servicing Administrator pursuant to Subsection 11.25 an amount
equal to the aggregate amount of all Monthly Payments (with interest adjusted to
the Mortgage Loan Remittance Rate) which were due on the Mortgage Loans during
the applicable Due Period and which were delinquent at the close of business on
the immediately preceding Determination Date, (b) cause to be made an
appropriate entry in the records of the Custodial Account that amounts held for
future distribution have been, as permitted by this Subsection 11.17, used by
the Servicer in discharge of any such P&I Advance or (c) make P&I Advances in
the form of any combination of (a) or (b) aggregating the total amount of
advances to be made, subject to Subsection 11.25. Any amounts held for future
distribution and so used shall be replaced by the Servicing Administrator by
deposit in the Custodial Account on or before any future Remittance Date if
funds in the Custodial Account on such Remittance Date shall be less than
payments to the Owner required to be made on such Remittance Date. The Servicing
Administrator’s obligation to make P&I Advances as to any Mortgage Loan will
continue through the last Monthly Payment due prior to the payment in full of a
Mortgage Loan, or through the last related Remittance Date prior to the
Remittance Date for the distribution of all other payments or recoveries
(including proceeds under any title, hazard or other insurance policy, or
condemnation awards) with respect to a Mortgage Loan; provided, however, that
such obligation shall cease if the Servicing Administrator, in its good faith
judgment, determines that such P&I Advances would not be recoverable pursuant to
Subsection 11.05(b). The determination by the Servicing Administrator that a P&I
Advance, if made, would be nonrecoverable, shall be evidenced by an Officer’s
Certificate of the Servicing Administrator delivered to the Owner, which details
the reasons for such determination. Neither the Servicing Administrator nor the
Servicer shall have any obligation to advance amounts in respect of shortfalls
relating to the Servicemembers Civil Relief Act and similar state and local
laws.

 

A-8

 

 

22.         The first sentence of Subsection 11.18 is revised to read in its
entirety as follows:

 

“The Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Owner’s prior approval for the release of liability from the original borrower,
the Servicer shall permit such assumption if so required in accordance with the
terms of the Mortgage or the Mortgage Note.”

 

23.         The Flow Servicing Agreement is modified by adding a new Subsection
11.26 which reads in its entirety as follows:

 

“Subsection 11.26 Compliance with REMIC Provisions.

 

If a REMIC election has been made with respect to the arrangement under which
the Mortgage Loans and REO Property are held, the Servicer shall not take any
action, cause the REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be, could (i) endanger the status of the REMIC as a REMIC or (ii)
result in the imposition of a tax upon the REMIC (including but not limited to
the tax on “prohibited transactions” as defined in Section 860F(a)(2) of the
Code and the tax on “contribution” to a REMIC set forth in Section 860G(d) of
the Code unless the Servicer has received an Opinion of Counsel (at the expense
of the party seeking to take such actions) to the effect that the contemplated
action will not endanger such REMIC status or result in the imposition of any
such tax.”

 

24.         The Flow Servicing Agreement is modified by adding a new subsection
11.27 which reads in its entirety as follows:

 

“Subsection 11.27 MERS Event.

 

The Servicer shall prepare and submit an assignment to remove from the MERS
System each MERS Mortgage Loan that is subject to a MERS Event within 15
Business Days of the occurrence of such MERS Event. The Servicer shall notify
the Master Servicer and Trustee upon the removal of a MERS Mortgage Loan from
the MERS System.”

 

25.         The first sentence of Subsection 12.01(b) is revised to read in its
entirety as follows:

 

The Servicer shall promptly notify the Owner if a claim is made by a third party
with respect to this Agreement or the Mortgage Loans, and the Servicer shall
assume the defense of any such claim and pay all expenses in connection
therewith, including counsel fees.

 

A-9

 

 

26.         Subsection 12.04 is revised to read in its entirety as follows:

 

“Subsection 12.04         Servicer Not to Resign.

 

The Servicer shall not assign this Agreement or resign from the obligations and
duties hereby imposed on it except by mutual consent of the Servicer and the
Owner or upon the determination that the Servicer’s duties hereunder are no
longer permissible under applicable law and such incapacity cannot be cured by
the Servicer. No such resignation of or assignment by the Servicer shall become
effective until a successor has assumed the Servicer’s responsibilities and
obligations hereunder in accordance with Subsection 14.02.”

 

27.         Broker’s Price Opinion. If, in accordance with the Pooling and
Servicing Agreement, the Trustee has received notice that any governmental
entity intends to acquire a Mortgage Loan through the exercise of its power of
eminent domain, and if there is no longer a Controlling Holder, the Servicer,
promptly upon the request and at the expense of the Trustee, shall obtain a
valuation on the related Mortgaged Property in the form of a broker’s price
opinion, and provide the results of such valuation to the Trustee.

 

28.         Report on Assessment of Compliance and Attestation. The Servicer
shall disclose, and shall cause each Subservicer and Subcontractor determined to
be “participating in the servicing function” within the meaning of Item 1122 of
Regulation AB to disclose, as part of each assessment of compliance with the
Servicing Criteria delivered pursuant to Subsection 2.05 of Addendum I of the
Flow Servicing Agreement: (i) the extent and scope of any material instance of
noncompliance, including any material impacts or effects as a result of a
material instance of noncompliance, that have affected payments or expected
payments on the certificates issued pursuant to the Pooling and Servicing
Agreement; (ii) whether a material instance of noncompliance involved any
certificate issued pursuant to the Pooling and Servicing Agreement; and (iii)
its plans, if any, or actions already undertaken, for remediating a material
instance of noncompliance or the impacts caused by such material instance of
noncompliance.

 

A-10

 

 

EXHIBIT 4

 

FORM OF MONTHLY LOSS REPORT

 

Exhibit  : Calculation of Realized Loss/Gain Form 332– Instruction Sheet

NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.

 

(a)

 

(b)          The numbers on the 332 form correspond with the numbers listed
below.

 

Liquidation and Acquisition Expenses:

1.The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation,
an Amortization Schedule from date of default through liquidation breaking out
the net interest and servicing fees advanced is required.

  

2.The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

 

3.Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

 

4-12.     Complete as applicable. Required documentation:

 

*For taxes and insurance advances – see page 2 of 332 form - breakdown required
showing period of coverage, base tax, interest, penalty. Advances prior to
default require evidence of servicer efforts to recover advances.

 

*For escrow advances - complete payment history

(to calculate advances from last positive escrow balance forward)

 

*Other expenses -  copies of corporate advance history showing all payments

 

*REO repairs > $1500 require explanation

 

*REO repairs >$3000 require evidence of at least 2 bids.

 

*Short Sale or Charge Off require P&L supporting the decision and WFB’s approved
Officer Certificate

 

*Unusual or extraordinary items may require further documentation.

 

13.          The total of lines 1 through 12.

 

(c)          Credits:

 

14-21.         Complete as applicable. Required documentation:

 

A-1

 

 

*Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney

 

Letter of Proceeds Breakdown.

 

*Copy of EOB for any MI or gov't guarantee

 

*All other credits need to be clearly defined on the 332 form

 

 

22.         The total of lines 14 through 21.

  

Please Note:         For HUD/VA loans, use line (18a) for Part A/Initial
proceeds and line (18b) for Part B/Supplemental proceeds.

  

Total Realized Loss (or Amount of Any Gain) 

23.The total derived from subtracting line 22 from 13. If the amount represents
a realized gain, show the amount in parenthesis (   ).

 

A-2

 

 

Exhibit 3A: Calculation of Realized Loss/Gain Form 332



 

Prepared by: __________________                         Date: _______________



Phone: ______________________ Email Address:_____________________

  

Servicer Loan No.

 

 

Servicer Name

 

 

Servicer Address

 

 

  

WELLS FARGO BANK, N.A. Loan No._____________________________

  

Borrower's Name: _________________________________________________________

Property Address: _________________________________________________________

 

Liquidation Type: REO Sale        3rd Party Sale        Short Sale        Charge
Off

 

Was this loan granted a Bankruptcy deficiency or cramdown        Yes        No

 If “Yes”, provide deficiency or cramdown amount _______________________________

 

Liquidation and Acquisition Expenses:         (1)  Actual Unpaid Principal
Balance of Mortgage Loan   $ ______________   (1) (2)  Interest accrued at Net
Rate    ________________   (2) (3)  Accrued Servicing Fees    ________________  
(3) (4)  Attorney's Fees    ________________   (4) (5)  Taxes (see page 2)  
 ________________   (5) (6)  Property Maintenance   ________________   (6) (7) 
MI/Hazard Insurance Premiums (see page 2)    ________________   (7) (8)  Utility
Expenses    ________________   (8) (9)  Appraisal/BPO    ________________   (9)
(10) Property Inspections    ________________   (10) (11) FC Costs/Other Legal
Expenses    ________________   (11) (12) Other (itemize)    ________________  
(12) Cash for Keys__________________________    ________________   (12)
HOA/Condo Fees_______________________    ________________   (12)
______________________________________    ________________   (12)          
Total Expenses   $ _______________   (13) Credits:         (14) Escrow Balance  
$ _______________   (14) (15) HIP Refund   ________________   (15) (16) Rental
Receipts   ________________   (16) (17) Hazard Loss Proceeds   ________________
  (17) (18) Primary Mortgage Insurance / Gov’t Insurance   ________________  
(18a) HUD Part A                   HUD Part B   ________________   (18b) (19)
Pool Insurance Proceeds   ________________   (19) (20) Proceeds from Sale of
Acquired Property   ________________   (20) (21) Other (itemize)  
________________   (21) _________________________________________  
________________   (21)           Total Credits   $________________   (22) Total
Realized Loss (or Amount of Gain)   $________________   (23)

 

A-3

 

 

Escrow Disbursement Detail

 

Type
(Tax /Ins.)   Date Paid   Period of
Coverage   Total Paid   Base
Amount   Penalties   Interest                                                  
                                                                               
                                                                             

  

A-4

 

 

EXHIBIT 5

 

FORM OF DELINQUENCY REPORTING

 

Exhibit : Standard File Layout – Delinquency Reporting

 

*The column/header names in bold are the minimum fields Wells Fargo must receive
from every Servicer



Column/Header Name   Description   Decimal   Format
Comment               SERVICER_LOAN_NBR   A unique number assigned to a loan by
the Servicer.  This may be different than the LOAN_NBR                      
LOAN_NBR   A unique identifier assigned to each loan by the originator.        
              CLIENT_NBR   Servicer Client Number                      
SERV_INVESTOR_NBR   Contains a unique number as assigned by an external servicer
to identify a group of loans in their system.                      
BORROWER_FIRST_NAME   First Name of the Borrower.                      
BORROWER_LAST_NAME   Last name of the borrower.                      
PROP_ADDRESS   Street Name and Number of Property                      
PROP_STATE   The state where the  property located.                      
PROP_ZIP   Zip code where the property is located.                      
BORR_NEXT_PAY_DUE_DATE   The date that the borrower's next payment is due to the
servicer at the end of processing cycle, as reported by Servicer.      
MM/DD/YYYY               LOAN_TYPE   Loan Type (i.e. FHA, VA, Conv)            
          BANKRUPTCY_FILED_DATE   The date a particular bankruptcy claim was
filed.       MM/DD/YYYY               BANKRUPTCY_CHAPTER_CODE   The chapter
under which the bankruptcy was filed.                       BANKRUPTCY_CASE_NBR
  The case number assigned by the court to the bankruptcy filing.              
        POST_PETITION_DUE_DATE   The payment due date once the bankruptcy has
been approved by the courts       MM/DD/YYYY              
BANKRUPTCY_DCHRG_DISM_DATE   The Date The Loan Is Removed From Bankruptcy.
Either by Dismissal, Discharged and/or a Motion For Relief Was Granted.      
MM/DD/YYYY               LOSS_MIT_APPR_DATE   The Date The Loss Mitigation Was
Approved By The Servicer       MM/DD/YYYY               LOSS_MIT_TYPE   The Type
Of Loss Mitigation Approved For A Loan Such As;        

 

A-5

 

 



Column/Header Name   Description   Decimal   Format
Comment               LOSS_MIT_EST_COMP_DATE   The Date The Loss Mitigation
/Plan Is Scheduled To End/Close       MM/DD/YYYY              
LOSS_MIT_ACT_COMP_DATE   The Date The Loss Mitigation Is Actually Completed    
  MM/DD/YYYY               FRCLSR_APPROVED_DATE   The date DA Admin sends a
letter to the servicer with instructions to begin foreclosure proceedings.      
MM/DD/YYYY               ATTORNEY_REFERRAL_DATE   Date File Was Referred To
Attorney to Pursue Foreclosure       MM/DD/YYYY               FIRST_LEGAL_DATE  
Notice of 1st legal filed by an Attorney in a Foreclosure Action      
MM/DD/YYYY               FRCLSR_SALE_EXPECTED_DATE   The date by which a
foreclosure sale is expected to occur.       MM/DD/YYYY              
FRCLSR_SALE_DATE   The actual date of the foreclosure sale.       MM/DD/YYYY    
          FRCLSR_SALE_AMT   The amount a property sold for at the foreclosure
sale.   2   No commas(,) or dollar signs ($)               EVICTION_START_DATE  
The date the servicer initiates eviction of the borrower.       MM/DD/YYYY      
        EVICTION_COMPLETED_DATE   The date the court revokes legal possession of
the property from the borrower.       MM/DD/YYYY               LIST_PRICE   The
price at which an REO property is marketed.   2   No commas(,) or dollar signs
($)               LIST_DATE   The date an REO property is listed at a particular
price.       MM/DD/YYYY               OFFER_AMT   The dollar value of an offer
for an REO property.   2   No commas(,) or dollar signs ($)              
OFFER_DATE_TIME   The date an offer is received by DA Admin or by the Servicer.
      MM/DD/YYYY               REO_CLOSING_DATE   The date the REO sale of the
property is scheduled to close.       MM/DD/YYYY              
REO_ACTUAL_CLOSING_DATE   Actual Date Of REO Sale       MM/DD/YYYY              
OCCUPANT_CODE   Classification of how the property is occupied.                
      PROP_CONDITION_CODE   A code that indicates the condition of the property.
                      PROP_INSPECTION_DATE   The date a  property inspection is
performed.       MM/DD/YYYY               APPRAISAL_DATE   The date the
appraisal was done.       MM/DD/YYYY



  

A-6

 

 



Column/Header Name   Description   Decimal   Format
Comment               CURR_PROP_VAL    The current "as is" value of the property
based on brokers price opinion or appraisal.   2                  
REPAIRED_PROP_VAL   The amount the property would be worth if repairs are
completed pursuant to a broker's price opinion or appraisal.   2                
  If applicable:                           DELINQ_STATUS_CODE   FNMA Code
Describing Status of Loan                       DELINQ_REASON_CODE   The
circumstances which caused a borrower to stop paying on a loan.   Code indicates
the reason why the loan is in default for this cycle.                      
MI_CLAIM_FILED_DATE   Date Mortgage Insurance Claim Was Filed With Mortgage
Insurance Company.       MM/DD/YYYY               MI_CLAIM_AMT   Amount of
Mortgage Insurance Claim Filed       No commas(,) or dollar signs ($)          
    MI_CLAIM_PAID_DATE   Date Mortgage Insurance Company Disbursed Claim Payment
      MM/DD/YYYY               MI_CLAIM_AMT_PAID   Amount Mortgage Insurance
Company Paid On Claim   2   No commas(,) or dollar signs ($)              
POOL_CLAIM_FILED_DATE   Date Claim Was Filed With Pool Insurance Company      
MM/DD/YYYY               POOL_CLAIM_AMT   Amount of Claim Filed With Pool
Insurance Company   2   No commas(,) or dollar signs ($)              
POOL_CLAIM_PAID_DATE   Date Claim Was Settled and The Check Was Issued By The
Pool Insurer       MM/DD/YYYY               POOL_CLAIM_AMT_PAID   Amount Paid On
Claim By Pool Insurance Company   2   No commas(,) or dollar signs ($)          
    FHA_PART_A_CLAIM_FILED_DATE    Date FHA Part A Claim Was Filed With HUD    
  MM/DD/YYYY               FHA_PART_A_CLAIM_AMT    Amount of FHA Part A Claim
Filed   2   No commas(,) or dollar signs ($)              
FHA_PART_A_CLAIM_PAID_DATE    Date HUD Disbursed Part A Claim Payment      
MM/DD/YYYY               FHA_PART_A_CLAIM_PAID_AMT    Amount HUD Paid on Part A
Claim   2   No commas(,) or dollar signs ($)              
FHA_PART_B_CLAIM_FILED_DATE     Date FHA Part B Claim Was Filed With HUD      
MM/DD/YYYY               FHA_PART_B_CLAIM_AMT     Amount of FHA Part B Claim
Filed   2   No commas(,) or dollar signs ($)



  

A-7

 

 



Column/Header Name   Description   Decimal   Format
Comment               FHA_PART_B_CLAIM_PAID_DATE      Date HUD Disbursed Part B
Claim Payment       MM/DD/YYYY               FHA_PART_B_CLAIM_PAID_AMT    Amount
HUD Paid on Part B Claim   2   No commas(,) or dollar signs ($)              
VA_CLAIM_FILED_DATE    Date VA Claim Was Filed With the Veterans Admin      
MM/DD/YYYY               VA_CLAIM_PAID_DATE    Date Veterans Admin. Disbursed VA
Claim Payment       MM/DD/YYYY               VA_CLAIM_PAID_AMT    Amount
Veterans Admin. Paid on VA Claim   2   No commas(,) or dollar signs ($)        
      MOTION_FOR_RELIEF_DATE   The date the Motion for Relief was filed   10  
MM/DD/YYYY               FRCLSR_BID_AMT   The foreclosure sale bid amount   11  
No commas(,) or dollar signs ($)               FRCLSR_SALE_TYPE   The
foreclosure sales results: REO, Third Party, Conveyance to HUD/VA              
        REO_PROCEEDS   The net proceeds from the sale of the REO property.      
  No commas(,) or dollar signs ($)               BPO_DATE   The date the BPO was
done.                       CURRENT_FICO   The current FICO score              
        HAZARD_CLAIM_FILED_DATE   The date the Hazard Claim was filed with the
Hazard Insurance Company.   10   MM/DD/YYYY               HAZARD_CLAIM_AMT   The
amount of the Hazard Insurance Claim filed.   11   No commas(,) or dollar signs
($)               HAZARD_CLAIM_PAID_DATE   The date the Hazard Insurance Company
disbursed the claim payment.   10   MM/DD/YYYY              
HAZARD_CLAIM_PAID_AMT   The amount the Hazard Insurance Company paid on the
claim.   11   No commas(,) or dollar signs ($)               ACTION_CODE  
Indicates loan status       Number               NOD_DATE           MM/DD/YYYY  
            NOI_DATE           MM/DD/YYYY              
ACTUAL_PAYMENT_PLAN_START_DATE           MM/DD/YYYY              
ACTUAL_PAYMENT_ PLAN_END_DATE                           ACTUAL_REO_START_DATE  
        MM/DD/YYYY               REO_SALES_PRICE           Number              
REALIZED_LOSS/GAIN   As defined in the Servicing Agreement       Number



  

A-8

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting

 

The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:



  · ASUM- Approved Assumption   · BAP- Borrower Assistance Program   · CO-
Charge Off   · DIL- Deed-in-Lieu   · FFA- Formal Forbearance Agreement   · MOD-
Loan Modification   · PRE- Pre-Sale   · SS- Short Sale   · MISC- Anything else
approved by the PMI or Pool Insurer

 

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

 

The Occupant Code field should show the current status of the property code as
follows:

·Mortgagor

·Tenant

·Unknown

·Vacant

 

The Property Condition field should show the last reported condition of the
property as follows:

·Damaged

·Excellent

·Fair

·Gone

·Good

·Poor

·Special Hazard

·Unknown

 

A-9

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

 

Delinquency
Code   Delinquency Description 001   FNMA-Death of principal mortgagor 002  
FNMA-Illness of principal mortgagor 003   FNMA-Illness of mortgagor’s family
member 004   FNMA-Death of mortgagor’s family member 005   FNMA-Marital
difficulties 006   FNMA-Curtailment of income 007   FNMA-Excessive Obligation
008   FNMA-Abandonment of property 009   FNMA-Distant employee transfer 011  
FNMA-Property problem 012   FNMA-Inability to sell property 013   FNMA-Inability
to rent property 014   FNMA-Military Service 015   FNMA-Other 016  
FNMA-Unemployment 017   FNMA-Business failure 019   FNMA-Casualty loss 022  
FNMA-Energy environment costs 023   FNMA-Servicing problems 026   FNMA-Payment
adjustment 027   FNMA-Payment dispute 029   FNMA-Transfer of ownership pending
030   FNMA-Fraud 031   FNMA-Unable to contact borrower INC   FNMA-Incarceration

 

A-10

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Status Code field should show the Status of Default as
follows:

 

Status Code   Status Description 09   Forbearance 17   Pre-foreclosure Sale
Closing Plan Accepted 24   Government Seizure 26   Refinance 27   Assumption 28
  Modification 29   Charge-Off 30   Third Party Sale 31   Probate 32   Military
Indulgence 43   Foreclosure Started 44   Deed-in-Lieu Started 49   Assignment
Completed 61   Second Lien Considerations 62   Veteran’s Affairs-No Bid 63  
Veteran’s Affairs-Refund 64   Veteran’s Affairs-Buydown 65   Chapter 7
Bankruptcy 66   Chapter 11 Bankruptcy 67   Chapter 13 Bankruptcy

 

A-11

 

